285 S.E.2d 802 (1982)
STATE of North Carolina
v.
Paul Emanuel DOUGLAS.
No. 56.
Supreme Court of North Carolina.
January 12, 1982.
*803 Rufus L. Edmisten, Atty. Gen. by Ben G. Irons, II, Asst. Atty. Gen., Raleigh, for the State.
Hopkins, Hopkins & Tucker by Samp C. Hopkins, Jr., Albemarle, for defendant.
PER CURIAM.
Defendant assigns as error the alleged violation of his Fourth Amendment rights grounded upon the stop and detention by Officer Galliher and the seizure of the washer and dryer, the admissibility of his confession, and the trial court's failure to quash the indictment charging him with breaking and entering a building in violation of G.S. 14-54.
Defendant contends that Officer Galliher lacked probable cause to stop and detain him and that the "plain view" doctrine did not entitle Officer Galliher to seize the items which did not reasonably appear to be associated with criminal activity. He further asserts that in light of the foregoing contentions his confession was inadmissible since the police lacked probable cause to stop and detain him and seize the washer and dryer. Finally, defendant maintains that the indictment charging him with violation of G.S. 14-54 was defective since he contends that a mobile home is not a building as defined in G.S. 14-54(c).
Subsequent to defendant's trial and conviction in the case now before us (Court of Appeals case number 8020SC1023), defendant was tried and convicted at the 2 September 1980 Criminal Session of Stanly County Superior Court on charges of breaking or entering and felonious larceny which involved the single-wide mobile home and personal property belonging to Edgie Nell Broadway. Defendant appealed that conviction to the North Carolina Court of Appeals and in an opinion by Chief Judge Morris, with Judges Webb and Whichard concurring, (case number 8120SC57, filed 6 October 1981), the Court of Appeals found no error in the trial below in that case. The facts and questions of law presented by the assignments of error in Court of Appeals case number 8020SC1023 and Court of Appeals case number 8120SC57 are identical except as to the ownership of the mobile homes and the ownership of the personal property taken from the respective buildings.
We approve the application of the law to the facts in Judge Wells' well-reasoned opinion in Court of Appeals case number 8020SC1023, the case before us for decision, and adopt the opinion as our own. Our action in approving and adopting Judge Wells' opinion is strongly buttressed by *804 Chief Judge Morris's opinion in case number 8120SC57 in which the Court of Appeals considered nearly identical facts and questions involving the same defendant and reached the same result as in Judge Wells' opinion.
We do not deem it necessary to encumber the reports with a third opinion in light of the fact that every question presented by defendant in the appeal before us has been adequately answered in the well-written opinions by Judge Wells and Chief Judge Morris.
The decision of the Court of Appeals in case number 8020SC1023 is
AFFIRMED.